Case 1:19-cv-04473-DLI-PK Document 16 Filed 01/08/20 Page 1 of 2 PageID #: 46




                                                      FISHER | TAUBENFELD                              LLP


                                                                                    225 Broadway, Suite 1700
                                                                                  New York, New York 10007
                                                                                          Main 212.571.0700
                                                                                           Fax 212.505.2001
                                                                                   www.fishertaubenfeld.com
Writer’s direct dial: (212) 384-0258
Writer’s email: michael@fishertaubenfeld.com



                                                                     January 8, 2020
VIA ECF
Honorable Peggy Kuo
United States Magistrate Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                                         Re: Yang v. Wu Restaurant LLC et al.
                                         Case No.: 19-CV-4473 (DLI) (PK)

Dear Judge Kuo:

              This firm represents Defendants in this case. We write to request a telephone
conference regarding this matter. Plaintiff’s counsel has not advised whether he consents to this
request.

               Plaintiff worked for Defendants for a total of seven days in the middle of 2019
and claims that he was not properly paid for all of his work, that Defendants took some of his
tips, and that he did not receive a paystub. According to Plaintiff, his best-case scenario
damages total approximately $3,500. Defendants dispute a number of Plaintiff’s factual
allegations, most importantly that they misappropriated Plaintiff’s tips, and also believe that a
number of Plaintiff’s claims are legally deficient as well. Therefore, Defendants contend that
should Plaintiff succeed at trial that Plaintiff is owed less than $3,500.

               Because the damages in this case are so small, Defendants have tried to resolve
this case with Plaintiff and have engaged in settlement talks for months. Every dollar matters to
Defendants and moving to vacate the default or filing an answer may ultimately cost Defendants
as much as Plaintiff is allegedly owed. It is for this reason that Defendants have engaged in
settlement discussions and have made a number of offers to resolve this case. Initially, Plaintiff
agreed to negotiate and made demands but appears to have stopped negotiating and has advised
Defendants that he intends to file a motion for a default judgment (which he had agreed to hold
off on while we agreed to negotiate). Given that the parties have been in contact for months,
Defendants have viable defenses, and there is no prejudice to Plaintiff, Defendants believe
Case 1:19-cv-04473-DLI-PK Document 16 Filed 01/08/20 Page 2 of 2 PageID #: 47



Plaintiff’s motion would be denied. U.S. Commodity Futures Trading Comm'n v. Safety Capital
Mgmt., Inc., No. 15-CV-5551 (RJD)(PK), 2017 WL 3236441, at *2 (E.D.N.Y. July 31, 2017)
(Kuo, M.J.) report and recommendation adopted (in determining whether to vacate the entry of a
default, a court weighs: “(1) the willfulness of default, (2) the existence of any meritorious
defenses, and (3) prejudice to the non-defaulting party.”) This is especially true given the “strong
public policy in favor of adjudicating this case on the merits.” Church & Dwight Co. v. Kaloti
Enterprises of Michigan, L.L.C., No. 07 CIV. 0612 BMC, 2011 WL 4529605, at *7 (E.D.N.Y.
Sept. 28, 2011). Such a motion would therefore be a waste of judicial resources and would
certainly cost the parties far more than what even Plaintiff claims he is owed.

               At bottom, this is a small case that should settle. We therefore ask that the Court
schedule a telephone conference, if possible, to facilitate resolution of this matter.

               Thank you for your attention to this matter.

                                                              Respectfully Submitted,
                                                              ------------------/s/------
                                                              Michael Taubenfeld




                                                 2
